Citation Nr: 9907813	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the left knee on an extraschedular 
basis, currently evaluated as 20 percent disabling under the 
schedular criteria.

2.  Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the right knee on an extraschedular 
basis, currently evaluated as 30 percent disabling under the 
schedular criteria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran, who had active service from January 1964 to March 
1968, appealed that decision, and the case was referred to 
the Board for review.  A July 1996 BVA remand sought further 
development of the claims, which was accomplished.  In May 
1997, the Board denied an increased evaluation for the 
veteran's service connected bilateral knee disorder on a 
schedular basis, and remanded for further development as to 
an increased evaluation on an extra-schedular basis.  That 
development has since been completed, and the claims have 
again been referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of a medial meniscectomy of the 
left knee are currently evaluated as 20 percent disabling on 
a schedular basis.

2.  The veteran's residuals of a medial meniscectomy of the 
right knee are currently evaluated as 30 percent disabling on 
a schedular basis.

3.  The veteran's service connected knee disabilities have 
resulted in time lost from work, but such cannot be construed 
as marked interference with employment, that is, beyond that 
contemplated by the current schedular evaluations.



CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation for 
residuals of a medial meniscectomy of the left knee have not 
been met.  38 C.F.R. § 3.321(b)(1)(1998).

2.  The criteria for an extra-schedular evaluation for 
residuals of a medial meniscectomy of the right knee have not 
been met. 38 C.F.R. § 3.321(b)(1)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations on an extra-
schedular basis for medial meniscectomies of the left and 
right knees (bilateral knee disorder) are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Veterans Appeals has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

As noted above, the RO has assigned the veteran's left knee 
disability a 20 percent disability evaluation, and his right 
knee disability a 30 percent disability evaluation, on a 
schedular basis.  The Board upheld those evaluations in a May 
1997 decision, denying increased evaluations on a schedular 
basis.  However, the May 1997 decision also remanded the 
issue of increased evaluations on an extra-schedular basis, 
under the authority contained in 38 C.F.R. § 3.321(b), 
requesting that the RO obtain the veteran's employment 
records and provide him an examination.  In this regard, the 
veteran's central contention is that as a result of his 
service connected knee disabilities he has missed a 
substantial amount of work at the United States Postal 
Service.

In December 1993, the veteran was provided a hearing before 
an RO hearing officer.  The veteran indicated that he had 
surgery on his right knee in 1970 and on his left knee in 
1973.  In addition, the veteran informed the RO hearing 
officer that a right knee replacement had been recommended to 
him.  Further, the veteran informed the hearing officer that 
he was a letter carrier for the Postal Service, and that 
because of knee pain it took him longer than eight hours to 
complete a route, which was designed to be completed in eight 
hours.  The veteran also stated that he took a substantial 
amount of time off from work because of his knee pain, and 
that he used his annual leave before his sick leave, as the 
Postal Service had a strict sick leave policy.  He also 
stated that he was reprimanded for lost time.

The May 1997 remand sought the veteran's employment records, 
which were obtained, and reflect that in 1996 the veteran 
took 21 sick days and 13 days of annual leave.  In addition, 
the veteran took three days of family sick leave that year.  
In 1997, the veteran took 15 sick days and in excess of 25 
days of annual leave, which included some half days, and at 
least one day of family leave.  The veteran's 1997 employment 
record noted that he took from July 14 to July 26 as annual 
leave, and further, that he was suspended for five days in 
October 1997.  Previous employment records are not 
inconsistent with these records, showing various days off 
during the year.

In September 1997, a notice of suspension informed the 
veteran that he was suspended for five days from his duties 
as a letter carrier for the Postal Service, with the 
suspension to take effect in October 1997.  The veteran's 
supervisor found that the veteran had unsatisfactory 
attendance during a one month period beginning mid August 
1997 and ending in mid September 1997, when he used 67 hours 
of sick leave.  The notice of suspension also cited an August 
1997 letter of warning informing the veteran that he was on 
notice for failing to maintain a work schedule.  Finally, the 
notice of suspension informed the veteran that he had the 
right to file a grievance under a grievance/arbitration 
procedure.  The claims file does not reflect that the veteran 
did file a grievance with the suspension.  

In a September 1997 statement, [redacted] identified 
himself as the veteran's former delivery supervisor.  Mr. 
[redacted] related that while the veteran was a good employee, he 
suffered from knee pain.  As a result, the veteran had to 
take time off from his work.  Mr. [redacted] stated that 
sometimes the veteran used sick leave, but many times he had 
to use annual leave rather than sick leave so as to not 
violate the Postal Service's leave policy.  Finally, Mr. 
[redacted] stated that occasionally the veteran would take a part 
of a day off to recover from knee pain.

As a result of the May 1997 Board remand, in February 1998, 
the veteran was provided another VA examination of his knees.  
The veteran related that he injured his knees in Vietnam 
during a mortar attack, and that he has had surgeries.  More 
recently, the veteran informed the examiner that he used 
Percocet for pain and Paxil for depression.  
(Parenthetically, the veteran is service connected for 
mechanical low back pain).  Objectively, the examiner stated 
that the veteran had a slow, deliberate gait, and range of 
motion of the left knee showed a reasonably good range of 
motion, from zero to 140 degrees.  Range of motion of the 
right knee was from five degrees to 140 degrees.  No pain on 
patellar pressure was noted on either knee, and ligaments 
were described as normal.  

Such is consistent with the results of a December 1992 fee 
basis VA examination, during which the veteran's knees did 
not display instability or deformity.  However, the Board 
does note that in September 1995 the veteran contacted a VA 
medical center and informed them that his knees were 
bothering him, and that he was seeking an appointment.  
Subsequent VA treatment records reflect treatment for low 
back pain. 

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claims for increased 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that the most recent evidence of record, the 1997 
attendance records, reflects that the veteran took 15 days of 
sick leave that year.  In addition, it appears he 
interspersed his sick and annual leave throughout the year, 
with the exception of six straight days of annual leave in 
mid July, five straight days of annual leave in late July, 
and a stretch of sick leave in September 1997 that led to his 
suspension.  Nonetheless, the veteran's attendance records do 
not show that the veteran was ever absent without leave or 
that he requested leave without pay at any time during the 
most recent, 1997 attendance records.  Moreover, it would 
appear that the veteran's employer, the United States Postal 
Service, does provide for various classifications of leave, 
and that the veteran is indeed entitled to use the leave.  
His attendance records do in fact show that he made use of 
his leave.  As well, the Board would note that the veteran is 
able to complete a mail route, albeit with difficulty, on a 
regular basis.   Further, while the veteran was disciplined 
for missing work, such appears to be a limited occurrence.  
While the veteran reported being disciplined at his December 
1993 hearing, it appears from the records that such has not 
occurred frequently.  In fact, only in 1997 was the veteran 
suspended; his 1993 records do not reflect suspension.  
Finally, the Board would note that the current evaluations 
assigned the veteran's knee disorders, 20 percent and 30 
percent for the left and right knees respectively do in fact 
contemplate a reduction in earnings capacity.

Thus, in light of the above, the Board finds that the record 
does not reflect that the veteran's service connected knee 
disabilities have resulted in marked interference with his 
employment, that is, beyond that contemplated in the 
schedular criteria, one of the requirements of an extra-
schedular evaluation.  38 C.F.R. § 3.321(b)(1).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1998).  


ORDER

An evaluation in excess 20 percent for residuals of a medial 
meniscectomy of the left knee on an extraschedular basis is 
denied.

An evaluation in excess of 30 percent for residuals of a 
medial meniscectomy of the right knee on an extraschedular 
basis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


